Citation Nr: 1532701	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at Munroe Regional Medical Center, for services rendered on October 10, 2010.

(The issue of entitlement to service connection for a bilateral knee disability is addressed in a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 decision by the above Department of Veterans Affairs (VA) Health Care System (HCS).  In January 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  A transcript is of record.  

The Veteran submitted additional evidence dated in September 2010 that has not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Board is granting the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's care on October, 10, 2010, was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

2.  The nearest available VA emergency room was approximately 40 miles from the Veteran's home.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Munroe Regional Medical Center on October 10, 2010.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.

The VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

II.  Reimbursement for Unauthorized Medical Expenses

The Veteran seeks reimbursement for medical expenses incurred at Munroe Regional Medical Center on October 10, 2010.  Emergency room records show that the Veteran's chief complaint was elevated blood pressure.  His blood pressure reading at the time of admission was 150/94 mmHg.  Pain was noted as a 7 out of 10.  On the visit summary, the Veteran indicated that after taking his morning medications, he checked his blood pressure and the systolic blood pressure reading was 190 with a heart rate of 115.  He indicated that he was afraid he might have a stroke with blood pressure that high.  He noted that two days prior he had had chest pain but none currently.  He denied any other complaints at that time such as chest pain, shortness of breath, headache, or weakness, and currently his blood pressure was 134/80 and heart rate of 80.  An EKG was provided, which showed normal sinus rhythm, no ischemic changes, and no ectopy.  A chest x-ray was performed, which noted no acute abnormality.  His blood pressure remained stable during the emergency room visit and he was advised to return to the emergency room with any worsening or returning of chest pain or other concerns.

The Veteran submitted statements on his March 2011 notice of disagreement and May 2011 VA Form 9, and testified at the January 2015 Board hearing that he had previously been seen by his VA doctor in September 2010 and was told by the doctor that based on the Veteran's described symptoms he could have had a small stroke.  He indicated that the doctor told him that next time he experiences these symptoms he should go to the hospital and get checked out as he could lose his memory, some of his mind, and functioning in his arms and face.  See Board hearing, p. 20.  

The Veteran submitted a copy of a September 2010 VA treatment record noting that the Veteran reported having an incident two weeks prior wherein he acutely had difficulty buttoning his shirt and noted that he also fell and had difficulty reading that day.  The Veteran noted that this lasted most of the day and then resolved on its own.  The Veteran indicated that he did not seek medical care.  The doctor explained to the Veteran that this could have been a transient ischemic attack or even a small stroke and that the Veteran was urged to seek medical care if this ever happened again.

The Veteran testified at the Board hearing that on October 10, 2010, his blood pressure was high and he was feeling disoriented and was afraid he was having a stroke and the nearest VA Medical Center in Gainesville, Florida was about 60 to 70 miles away from where he lived.  So he went to the emergency room at Munroe Regional Medical Center in Ocala.  See Board hearing, p. 23.

The bill from the hospital notes that charges for his care on October 10, 2010 totalled $2,698.45 and that his healthcare plan was through VA.

A review of VA medical facilities in Ocala notes that there is a VA Ocala Community Based Outpatient Clinic but that this facility is only open from Monday to Friday, and October 10, 2010 was a Sunday.  The nearest facility is the VA Medical Center in Gainesville, Florida, which is approximately 40 miles from the Veteran's residence in Ocala.  

The Veteran is service-connected for bilateral hearing loss, tinnitus, and residuals of chemical burns to the eyes, with a combined rating of 60 percent.

As an initial matter, the Board notes that the following provisions are not applicable to the Veteran's claim: 38 U.S.C.A. § 1703(a)(1) for "authorized" private treatment is unwarranted as he was not hospitalized for service-connected disability and he is not participating in a rehabilitation program under 38 U.S.C. Chapter 31; 38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3) as there is no evidence or allegation that the Veteran was transferred from any VA facility or government facility with which the Secretary contracts, to a private hospital; and 38 U.S.C.A. § 1728(a) as the treatment in question was not rendered for a service-connected disability, and there is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.

Unreimbursed medical expenses may be paid or reimbursed under 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters. The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.

The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations. 

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term 'emergency treatment' means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

 	(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725.

The applicable VA regulation for the "prudent layperson standard" also provides further guidance as to what criteria are required to establish eligibility under 38 U.S.C.A. § 1725 for a nonservice-connected disorder.  See 38 C.F.R. § 17.1002(a)-(i).  Specifically, under 38 C.F.R. § 17.1002(a)-(i), the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

 (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002(a)-(i).

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(i) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The U.S. Court of Appeals for Veterans Claims (Court) also held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2014).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record, the Board finds that payment of or reimbursement for medical expenses incurred as a result of treatment provided at Munroe Regional Medical Center on October 10, 2010, is warranted.

The Veteran has met the necessary criteria for reimbursement.  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the private provider, the Veteran is financially liable to the private provider of treatment, the Veteran is without health insurance, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, and the services in question were provided in a hospital emergency department.  See 38 C.F.R. § 17.1002(a)-(i) (2014).  

Additionally, the Board finds that the evidence in this case on the matter of whether the services provided on October 10, 2010 were for treatment of a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, is roughly in equipoise, such that the benefit-of-the-doubt is given to the Veteran-and he prevails.

On the one hand, after examining the Veteran he was found to be suffering from high blood pressure with no indication that he was having a stroke or transient ischemic attack.  However, the Veteran had been counseled, as reflected on the September 2010 VA treatment record, that if he ever experienced symptoms similar to symptoms he had previously experienced that he should get medical care, as he could be having a stroke or transient ischemic attack, with significant medical consequences.  The Veteran indicated that he was feeling disoriented and suffered from high blood pressure, even after taking his medication, on October 10, 2010, and that he feared that he was going to have a stroke.  As noted, an emergency situation exists if the medical services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard. Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

Based on the recommendation that he had received from his VA doctor regarding getting treatment for symptoms he described, the Board deduces that a reasonably prudent layperson would think that with the possibility of having a stroke and/ or transient ischemic attack, immediate medical attention was warranted.

The nearest VA facility that was open on October 10, 2010, which is a Sunday, was in Gainesville, Florida, which is approximately 40 miles from the Veteran's house.  Munroe Regional Medical Center is approximately 5 miles from the Veteran's house.

Therefore, resolving all doubt in the Veteran's favor, (1) the services were initially provided for an emergent situation on October 10, 2010, and that treatment at that time was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) a VA or other Federal facility/provider was not feasibly available.

There was no medical care beyond the initial emergency evaluation, as after testing was performed and the Veteran's blood pressure was considered stable, the Veteran was discharged from the emergency room.  Thus, an analysis as to whether reimbursement is warranted for any treatment for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility under 38 C.F.R. § 17.1002 (d), is not warranted.  

Accordingly, as the evidence for and against the matter of whether a prudent layperson would have thought the Veteran's symptoms needed emergency care is essentially balanced, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during emergency room care at Munroe Regional Medical Center on October 10, 2010, is warranted. 38 U.S.C.A. §§ 1725, 5107.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at Munroe Regional Medical Center, for services rendered on October 10, 2010 is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


